

116 HR 657 IH: Immediate Financial Relief for Federal Employees Act
U.S. House of Representatives
2019-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 657IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2019Mr. Cox of California (for himself, Ms. Adams, Mr. Aguilar, Ms. Barragán, Mr. Bera, Mr. Bishop of Georgia, Ms. Bonamici, Ms. Brownley of California, Mr. Cárdenas, Mr. Case, Ms. Judy Chu of California, Mr. Cicilline, Mr. Cisneros, Ms. Clarke of New York, Mr. Correa, Mr. Costa, Mr. Crow, Mrs. Davis of California, Ms. Dean, Mr. DeSaulnier, Mrs. Dingell, Ms. Escobar, Ms. Eshoo, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Gomez, Mr. Harder of California, Mrs. Hayes, Ms. Hill of California, Mr. Huffman, Ms. Jackson Lee, Mr. Khanna, Mrs. Lee of Nevada, Ms. Lee of California, Mr. Levin of Michigan, Mr. Levin of California, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Ms. Matsui, Mrs. McBath, Mr. McNerney, Mrs. Napolitano, Mr. Neguse, Ms. Omar, Mr. Panetta, Mr. Pappas, Mr. Peters, Mr. Peterson, Ms. Plaskett, Ms. Porter, Mr. Rose of New York, Mr. Rouda, Ms. Roybal-Allard, Mr. Carbajal, Ms. Sánchez, Mr. Schiff, Mr. Sherman, Mr. Smith of Washington, Ms. Speier, Mr. Suozzi, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Ms. Tlaib, Mrs. Torres of California, Mr. Trone, Mr. Vargas, Mr. Veasey, Ms. Waters, Ms. Wild, Ms. Mucarsel-Powell, Mr. Ruppersberger, Mr. Luján, Mrs. Fletcher, Ms. Fudge, Mr. Quigley, Mr. Soto, Ms. Wilson of Florida, Mr. Cohen, Mr. Lipinski, Mr. Perlmutter, Mr. Larsen of Washington, Ms. Schakowsky, and Mr. Morelle) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide loans to employees of the Federal Government and the government of the District of
			 Columbia affected by a Government shutdown, and for other purposes.
	
 1.Short titleThis Act may be cited as the Immediate Financial Relief for Federal Employees Act. 2.Interest-free loan for Federal and DC employees affected by Government shutdowns (a)In generalThe Secretary of the Treasury shall, at the request of any employee affected by a Government shutdown, issue to such employee an interest-free loan.
 (b)Notice to employerAt the time any loan is provided to an employee affected by a Government shutdown under subsection (a), the Secretary shall notify the employee’s employer that such loan has been provided and the amount of such loan.
			(c)Loan terms
 (1)Prohibition on fees and interestThe Secretary may not charge any fee or interest in connection with a loan provided under subsection (a).
 (2)Limitation on loan amountA loan provided under subsection (a) may not exceed $6,000. (3)Employees limited to one loanWith respect to each period of time that an individual is an employee affected by a Government shutdown, the individual may not be provided more than one loan under subsection (a).
				(d)Loan repayment
 (1)Repayment through garnishmentWith respect to an individual who was provided a loan under subsection (a), when such individual is no longer an employee affected by a Government shutdown, the employer of the individual shall garnish 100 percent of the individual’s pay with respect to the applicable pay period, and transfer such amounts to the Secretary as repayment on the loan provided to the individual under subsection (a), until the loan is repaid in full.
 (2)Additional repaymentThe Secretary shall issue regulations to provide for a repayment process for loans provided under subsection (a) with respect to which the garnishment requirement under paragraph (1) will not provide for the full repayment of the loan.
 (e)ClarificationAny loan provided under subsection (a) shall not— (1)be treated as basic pay or annual pay of an employee for purposes of title 5, United States Code; or
 (2)be counted for purposes of determining the amount of backpay owed to such employee under the Government Employee Fair Treatment Act of 2019 or any other provision of law.
 (f)Authority To make loans and pay for administrative costsThere are hereby made available to the Secretary from amounts in the general fund of the Treasury not otherwise appropriated, such sums as may be necessary to provide the loans described under subsection (a) and to pay for the administrative costs of carrying out this section.
 (g)DefinitionsFor purposes of this section: (1)Employee affected by a Government shutdownThe term employee affected by a Government shutdown means—
 (A)any employee of a Federal agency with respect to which appropriations have lapsed for a period equal to or longer than 15 consecutive days beginning on or after December 22, 2018; and
 (B)any employee of an office of the government of the District of Columbia with respect to which appropriations have so lapsed.
 (2)EmployerWith respect to an individual who is provided a loan under subsection (a), the term employer means the Federal agency or office of the government of the District of Columbia that employs such individual on the date the individual became an employee affected by a Government shutdown.
 (3)SecretaryThe term Secretary means the Secretary of the Treasury. 